

115 HR 6613 IH: Indo-Pacific Deterrence Initiative
U.S. House of Representatives
2020-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6613IN THE HOUSE OF REPRESENTATIVESApril 23, 2020Mr. Thornberry introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Foreign Affairs, and Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Defense to strengthen the United States commitment to the security of the Indo-Pacific region and to increase military readiness to defend the homeland and underwrite United States national interests, and for other purposes.1.Short title(a)Short titleThis Act may be cited as the Indo-Pacific Deterrence Initiative.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Sense of Congress regarding Indo-Pacific Deterrence Initiative.Sec. 3. Indo-Pacific Deterrence Initiative.Title I—Matters Relating to Increased Presence and Joint Force LethalitySec. 101. Missile defense capability and defense radar.Sec. 102. Intelligence enhancements.Sec. 103. Sense of Congress regarding rotational bomber presence.Sec. 104. Increased undersea warfare capability.Sec. 105. Special Operations Command Joint Task Force Indo-Pacific.Sec. 106. Operation influence platform.Sec. 107. Marine rotational forces.Sec. 108. Sense of Congress on long-range precision fires.Title II—Matters Related to Enhanced Prepositioning and LogisticsSec. 201. Indo-Pacific contingency regional based cluster prepositioning kits.Sec. 202. Ship prepositioning and surge.Sec. 203. Munitions stocks and storage.Sec. 204. Movement and coordination center in the Indo-Pacific region.Sec. 205. Marine Prepositioning Force.Title III—Matters Relating to Improved InfrastructureSec. 301. Construction and land acquisition projects.Sec. 302. Strategic construction projects.Title IV—Matters Relating to Strengthening Ally and Partner Capability Sec. 401. Mission partner environment.Sec. 402. Counter-terrorism information facility.Sec. 403. Indo-PACOM and National Guard related engagements.Sec. 404. Security cooperation and capacity building.Sec. 405. Pacific Partnership.Title V—Matters Related to Exercises and TrainingSec. 501. Joint exercise program.Sec. 502. Training range exercise plan and design.Sec. 503. Joint division level exercises.Sec. 504. Training and exercises.2.Sense of Congress regarding Indo-Pacific Deterrence Initiative(a)FindingsCongress makes the following findings:(1)Section 1251 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), as amended by section 1253 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), authorized the Indo-Pacific Stability Initiative to enhance the security and stability of the Indo-Pacific region and required the Department of Defense to provide a future years plan for the activities, capabilities, and resources necessary to—(A)increase the rotational and forward presence, improve capabilities, and enhance the posture of the United States Armed Forces in the Indo-Pacific region;(B)improve military and defense infrastructure, basing, logistics, and assured access in the Indo-Pacific region to enhance the responsiveness, survivability, and operational resilience;(C)enhance the storage and pre-positioning in the Indo-Pacific region of equipment and munitions; and(D)increase bilateral and multilateral military training and exercises with allies and partners in the Indo-Pacific region.(2)The European Deterrence Initiative, announced in 2014 as the European Reassurance Initiative with a total amount of $21,800,000,000 in obligated funds and an additional $4,500,000,000 for fiscal year 2021, has enabled the United States to enhance the deterrence posture of the United States, increase the readiness and responsiveness of United States Armed Forces in Europe, support the collective defense and security of NATO allies, and bolster the security and capacity of allies and partners to address specific operational challenges vis-à-vis Russia.(b)Sense of CongressIt is the sense of Congress that—(1)the security, stability, and prosperity of the Indo-Pacific region is vital to the United States national interests and a coherent and strategic initiative, supported by congressional appropriations, is necessary to compete and deter adversaries in the region;(2)an initiative in the Indo-Pacific region that is similar to the European Deterrence Initiative is necessary to enhance United States presence and positioning, allow for additional exercises, improve infrastructure and logistics, and build allied and partner capacity to deter aggression, strengthen ally and partner interoperability, and demonstrate United States commitment to Indo-Pacific nations to address specific operational challenges in the Pacific, especially vis-à-vis China;(3)the Department of Defense should carry out such an initiative, as authorized by Congress under section 1251 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), as amended by section 1253 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), to implement the National Defense Strategy that aims to defend and defeat against strategic competitors and increase presence, enhance prepositioning, improve infrastructure, increase exercises and training, and strengthen ally and partner capability;(4)the Indo-Pacific Command’s independent assessment to Congress outlining the resourcing requirements to Regain the Advantage establishes the linkages between the strategy, required capacity, capabilities, and budgetary priorities; and(5)the Indo-Pacific Deterrence Initiative, established under section 3, will assist in resourcing budgetary priorities and enhancing transparency and oversight of programs and activities to increase deterrence and strengthen ally and partner capability in the Indo-Pacific region and better enable a coordinated and strategic plan for Department of Defense programs. 3.Indo-Pacific Deterrence Initiative(a)In generalFor the purpose of enhancing the United States deterrence and defense posture in the Indo-Pacific region, assuring allies and partners, and increasing capability and readiness to deter and defend against any aggression by an adversary, the Secretary of Defense shall carry out an initiative, to be known as the Indo-Pacific Deterrence Initiative. Under such initiative, the Secretary shall—(1)provide increased presence by positioning the right capabilities in key locations in order to respond to adversarial threats in a timely manner;(2)enhance prepositioning, infrastructure, and logistics;(3)strengthen the capability of United States forces and allies and partners in the region;(4)increase readiness through training and exercises; and(5)exercise the authorities of the Secretary to meet objectives under the National Defense Strategy.(b)FundingAmounts may be made available to carry out subsection (a) as follows:(1)For fiscal year 2021, $6,089,000,000, from amounts authorized to be appropriated for the Department of Defense for that fiscal year for Operation and Maintenance, Defense-wide.(2)Not later than five days after the date on which the President submits to Congress the budget for fiscal year 2022 and for each subsequent fiscal year, the Secretary of Defense, in consultation with the Commander of United States Indo-Pacific Command, shall submit to Congress the estimated expenditures and proposed appropriations included in the budget for the Indo-Pacific Deterrence Initiative. The budget shall include proposed funding for each of the following with respect to the Indo-Pacific Deterrence Initiative:(A)Presence and joint force lethality.(B)Prepositioning and logistics.(C)Infrastructure.(D)Strengthening allies and partners in the Indo-Pacific region.(E)Exercises and training.(F)Procurements.(G)Any other matters determined appropriate by the Secretary of Defense.(c)End of fiscal year reportNot later than January 15, 2021, and annually thereafter, the Secretary of Defense, in consultation with the Commander of United States Indo-Pacific Command, shall submit to the congressional defense committees a report that contains a detailed summary of the activities and resources of the Indo-Pacific Deterrence Initiative referred to in subsections (a) and (b).(d)BriefingNot later than March 1, 2021, and annually thereafter, the Secretary of Defense shall provide to the congressional defense committees a briefing on the status of all matters covered by the most recently submitted report required by section (c) and a preview of budget proposal and programs for the fiscal year subsequent to the fiscal year during which the briefing is conducted.(e)Budget display informationThe Secretary of Defense shall include a detailed budget display for the Indo-Pacific Deterrence Initiative referenced in subsection (a) and (b) in the materials submitted to Congress in support of the President’s budget for fiscal year 2022 and for each subsequent fiscal year.IMatters Relating to Increased Presence and Joint Force Lethality101.Missile defense capability and defense radar(a)Integrated air and missile defense enhancementsThere is authorized to be appropriated to the Secretary of Defense $77,000,000 for fiscal year 2021 for a permanent and persistent land-based integrated air and missile defense system and associated weapon delivery system on Guam.(b)Missile defense radar in HawaiiThere is authorized to be appropriated to the Secretary of Defense $162,000,000 for fiscal year 2021 for a homeland defense radar in Hawaii.(c)Missile Defense AgencyThere is authorized to be appropriated to the Secretary of Defense $312,813,000 for fiscal year 2021 for the Missile Defense Agency for operations and maintenance and research, development, test, and evaluation, for the Indo-Pacific region.102.Intelligence enhancementsThere is authorized to be appropriated to the Secretaries of the military departments $378,557,000 for fiscal year for intelligence, surveillance, and reconnaissance capability to enhance indications and warnings, sensor packages, the development of future intelligence, surveillance, and reconnaissance platforms, and interoperable processing, exploitation, and dissemination architectures, for the United States Indo-Pacific Command.103.Sense of Congress regarding rotational bomber presenceIt is the sense of Congress that the Secretary of Defense, in consultation with the Secretary of the Air Force and the Chief of Staff of the Air Force, should take immediate steps to retain and maintain a rotational bomber presence in the Indo-Pacific region.104.Increased undersea warfare capabilityIt is the sense of Congress that United States Indo-Pacific Command should maintain its advantage in undersea warfare and the Department of Defense should continue to make investments in additional attack submarines, munitions, and other anti-submarine warfare systems in the United States Indo-Pacific Command area of operations.105.Special Operations Command Joint Task Force Indo-PacificThere is authorized to be appropriated to the Secretary of Defense $6,300,000 for fiscal year 2021 for Special Operations Command Indo-Pacific to conduct information operations to support United States Indo-Pacific Command.106.Operation influence platform(a)In generalThe Commander of United States Indo-Pacific Command may carry out an operational influence platform that leverages social media and advanced online marketing techniques to counter misinformation and propaganda by malicious actors by delivering messages through traditional, digital, and emerging media in the Indo-Pacific region.(b)BriefingNot later than February 1, 2021, the Commander of United States Indo-Pacific Command or the Secretary of Defense and Joint Staff shall provide to the congressional defense committees a briefing on the implementation of this section.(c)CoordinationThe Commander of United States Indo-Pacific Command or the Secretary of Defense and Joint Staff shall consult with the Secretary of State as appropriate to ensure that the operational influence platform is coordinated with other United States information statecraft initiatives and mechanisms, including the public diplomacy efforts of the Department of State, the counter propaganda and disinformation work of the Global Engagement Center, and relevant interagency coordination groups. 107.Marine rotational forcesThere is authorized to be appropriated to the Secretary of the Navy $105,977,000 for fiscal year 2021 for the Marine Corps to support a Marine Unit Deployment Program and rotational presence in the Indo-Pacific region.108.Sense of Congress on long-range precision fires It is the sense of Congress that each military department should continue developing long-range precision fires systems and develop a plan to posture the systems throughout the Indo-Pacific region, including with respect to both land-attack and anti-ship missiles to enhance joint force maneuver. IIMatters Related to Enhanced Prepositioning and Logistics201.Indo-Pacific contingency regional based cluster prepositioning kits(a)Sense of CongressIt is the sense of Congress that to set the theater and enable the execution of current operations, training, exercises, and contingencies, contingency regional based clusters prepositioning kits are necessary to provide theater-wide rapid response capability in the Indo-Pacific region.(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of the Air Force $150,000,000 for fiscal year 2021 to provide contingency regional based cluster prepositioning kits to support the operations, actions, and activities of the Air Forces in the Indo-Pacific region.202.Ship prepositioning and surgeThere is authorized to be appropriated to the Secretary of the Navy $497,000,000 for fiscal year 2021 for ship prepositioning and surge capacity to the Indo-Pacific Command area of operations.203.Munitions stocks and storage(a)In generalThe Secretary of Defense shall procure and proposition key munitions in the United States specifically for the United States Indo-Pacific Command area of operations for employment in the event of a contingency to address shortfalls in critical munitions inventories, including infrastructure modernization and improved prepositioning of munitions. (b)Authorization of appropriationsOf the funds authorized to be appropriated for the Department of Defense for fiscal year 2021, not less than $819,000,000 shall be for the exclusive use in the Indo-Pacific area of operations to carry out subsection (a).204.Movement and coordination center in the Indo-Pacific region(a)Authority To establishThe Secretary of Defense, with concurrence of the Secretary of State, may authorize—(1)the establishment of a movement and coordination center for the Indo-Pacific region, to be known as the Movement Coordination Center Pacific; and(2)the participation of the Department of Defense in an air and ship transport, air-to-air and ship-to-ship refueling, and other exchanges of services programs of the Movement and Coordination Center Pacific.(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Defense $1,120,000 for fiscal year 2021 for the Movement Coordination Center Pacific.205.Marine Prepositioning ForceThere is authorized to be appropriated to the Commandant of the Marine Corps, $87,171,000 for fiscal year 2021 to support prepositioned logistics for Marine Propositioning Force to the Indo-Pacific area of operations. IIIMatters Relating to Improved Infrastructure301.Construction and land acquisition projects(a)Military departmentsThere is authorized to be appropriated to the Secretaries of the military departments $1,162,972,000 for fiscal year 2021 for military construction, land acquisition, and military family housing functions.(b)Defense-WideThere is authorized to be appropriated to the Secretary of Defense $79,500,000 for fiscal year 2021 for military construction, Defense-wide, land acquisition, and military housing functions of the Department of Defense.(c)Required military construction restorationThere is authorized to be appropriated to the Secretary of Defense and to the Secretaries of the military departments for fiscal year 2021, $885,000,000, for required military construction restoration in the Indo-Pacific region. 302.Strategic construction projectsThere is authorized to be appropriated to the Commander of Indo-Pacific Command $10,000,000 for fiscal year 2021 for support for the planning and design of emergent posture requirements for the Indo-Pacific theater. IVMatters Relating to Strengthening Ally and Partner Capability 401.Mission partner environmentThere is authorized to be appropriated to the Secretary of Defense $50,000,000 for fiscal year 2021 for a program to enable communications capability and interoperability requirements to modernize communications architecture and systems with allies and partners in the Indo-Pacific region, including exercise planning, execution, and associated equipment purchasing costs.402.Counter-terrorism information facilityThere is authorized to be appropriated to the Secretary of Defense $2,000,000 for fiscal year 2021 for technical support to build multilateral partnership capacity focused on counter-terrorism in the Indo-Pacific region.403.Indo-PACOM and National Guard-related engagements(a)In GeneralThe Commander of United States Indo-Pacific Command, in coordination with the Chief of the National Guard Bureau and the Adjutant General of each State participating in the National Guard State Partnership Program, shall seek to build partner capacity and interoperability through increased military-to-military engagements, National Guard Bureau pay and allowances, and traditional activities of the combatant commands.(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Defense $6,133,199 for fiscal year 2021 to carry out this section.404.Security cooperation and capacity buildingThere is authorized to be appropriated to the Secretary of Defense $290,662,000 for fiscal year 2021 for security cooperation programs dedicated to the United States Indo-Pacific Command, including the Indo-Pacific Maritime Security Initiative. 405.Pacific PartnershipThere is authorized to be appropriated to the Secretary of Defense $5,380,000 for fiscal year 2021 for the annual multilateral humanitarian and civic assistance and disaster relief preparedness mission conducted in the Indo-Pacific region known as Pacific Partnership.VMatters Related to Exercises and Training501.Joint exercise programThere is authorized to be appropriated to the Secretary of Defense $128,452,000 for fiscal year 2021 for the enhancement of joint training and exercises through the Combatant Commanders Exercise Engagement and Training Transformation Program.502.Training range exercise plan and design(a)Plan requiredThe Chairman of the Joint Chiefs of Staff, in coordination with the Commander of United States Indo-Pacific Command, shall submit to the congressional defense committees a plan to integrate all major test and training ranges in the United States Indo-Pacific Command area of operations and to support future joint training and exercises to test operational capabilities and weapon systems. The plan shall provide for the incorporation of space and cyber activities into the training range exercise plan.(b)Authorization for plan and design assessmentThere is authorized to be appropriated to the Secretary of Defense $800,000 for fiscal year 2021 for associated plan and design assessment studies to implement the plan required under subsection (a). 503.Joint division level exercisesThere is authorized to be appropriated to the Secretaries of the military departments $364,000,000 for fiscal year 2021 to support United States Army Pacific, in coordination with United States Indo-Pacific Command, the Service Components, and Service Headquarters, in leading a Division Level exercise in the Indo-Pacific region.504.Training and exercisesThere is authorized to be appropriated to the Secretaries of the military departments for fiscal year 2021, $507,747,000 for training and exercises in the Indo-Pacific area of operations. 